Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendments/responses filed 5/31/18, 9/15/20, 1/24/22, and 8/30/21 are acknowledged and have been entered. 

2.  REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:

Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located [0080], i.e., (GGGGS)x, and []0036] and Fig. 3 (overlapping 8mer-14mer peptides).   There are no corresponding sequence identifiers.

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

3.  Applicant's election of Group III without traverse in Applicant’s amendment and response filed 8/30/21 is acknowledged.  Applicant’s election of species SEQ ID NO: 5 (that comprises a CD28 TM domain having the sequence set forth in SEQ ID NO: 2 adjoined to the 41-BB costimulatory domain having a sequence set forth SEQ ID NO: 3) as the first and second domains together, and species of peptide set forth in SEQ ID NO: 21 and HLA-A*0201 to which it binds in Applicant’s amendment and response filed 1/24/22 is acknowledged.  Hence the elected species of chimeric antigen receptor (CAR) first and second domains consists of the sequence depicted in SEQ ID NO: 5, whereas the elected species of isolated peptide corresponding to the junction region of the CAR is SEQ ID NO: 21.   
 
Applicant has stated in the amendment and response filed 8/30/21 on page 7 that claims 73, 75-83, 85-87 and 93-104 read upon the elected subject matter.  

However, claim 87 pertains to a composition comprising overlapping peptides, claim 94 pertains to a peptide that binds to an MHC class II molecule, and claim 97 pertains to a non-elected species of junction region.

Because Applicant did not distinctly and specifically point out the supposed errors in the species restriction requirement, the election of species has been treated as an election without traverse (MPEP818.03(a)).

Claims 73, 75-83, 85, 86, 93, 95, 96, 98-104 read upon the elected species and Group.

Upon consideration of the prior art, the species recited in instant claims  94 and 97 are also being included in examination.  In addition, peptides consisting of or comprising the sequences set forth in SEQ ID NO: 7-12, 16-20, 22, 163 and 165 are also being included in examination.

Accordingly, claim 87 (non-elected species of Group III) is withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claims 73, 75-83, 85, 86 and 93-104 are presently being examined as they read upon a peptide consisting of or comprising the sequence set forth in SEQ ID  NO: 5, 7-12, 16-22, 137, 163, or 165.  (Note that SEQ ID NO: 103 and 104, variants of CD28 and 4-1BB, or variants of SEQ ID NO: 2, 3, 5, 103, 104, are withdrawn species and are not presently being examined.  In the interest of compact prosecution, Applicant is advised of a potential double patenting issue over claims in application 15/780,623 should these variant peptides be included in examination in the future.)

4.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 83, 85 and 94 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). "Compliance with the written description requirement is essentially a fact-based inquiry that will ‘necessarily vary depending on the nature of the invention claimed.’" Enzo Biochem, 323 F.3d at 963, 63 USPQ2d at 1612.  An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. See MPEP 2163 I.A.

An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613 (quoting the Written Description Guidelines, 66 Fed. Reg. at 1106, n. 49, stating that "if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function".). "Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function." See MPEP 2163 II.3.



Applicant has broadly claimed:

     An isolated peptide thereof comprising a contiguous sequence of amino acids of a junction region of a chimeric antigen receptor (CAR), wherein the junction region comprises up to 15 contiguous amino acids directly C-terminal and/or up to 15 contiguous amino acids directly N-terminal of a junction that joins a first domain of the chimeric antigen receptor and a second domain of the chimeric antigen receptor, wherein the junction region comprises the junction that “joints” [joins] the first domain and the second domain (as recited in instant base claim 73), wherein the peptide has a binding affinity for an HLA molecule that is less than 1000 nM, wherein the binding affinity is an IC50 (dependent claim 83),
 
and wherein the peptide binds an MHC class I  and the HLA allele is recited in dependent claim 85 (that depends upon claim 83), or wherein the peptide binds an HLA class II recited in instant dependent claim 94 (that depends upon claim 83).

As such the recited isolated peptide must possess the functional property of binding to an HLA molecule and the functional property of binding with a particular binding affinity in the recited range. 

The specification does not disclose a representative number of species of such polypeptide in the claimed composition, nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The claims encompass an isolated peptide that spans a junction region of a chimeric antigen receptor (CAR), wherein said peptide must have the functional property of binding to any HLA molecule with a particular affinity (intermediate to strong binding affinity in the case of claim 83), or to one of the recited HLA class I molecules (claim 85), or to one of the recited HLA class II molecules (claim 94).

There is no structure/function relationship that exists for the primary amino acid sequence of a peptide and an HLA molecule to which it binds, nor with a particular affinity of binding.  Likewise, one of skill in the art would not be able to envision a priori the amino acid sequence of such a peptide without employing a method of discovery, for example, via use of in silico prediction algorithms followed by in vitro determination of the ability of particular predicted/candidate peptides to actually bind to a particular HLA molecule and with a particular binding affinity.  

In terms of a representative number of species of said isolated peptide that binds to an HLA molecule, including with a particular affinity, evidentiary reference HLA Nomenclature (2015) discloses that there are approximately 12,500 different HLA class I and class II molecules.  Instant dependent claim 83 recites a generic HLA molecule, the domains of the CAR can be from any species of animal that has them, including from the same species as a subject (e.g., specification at [0015], [0028]), or non-native domains (with origins in different species) (e.g., [0053], [0075], [0013]),  can be overlapping domains (e.g., [0012]).

Thus, the genus of the isolated peptide that derives domains from different or same species of proteins and that binds to a particular HLA class I molecule in the universe of HLA class I or class II molecules, including with a binding affinity (IC50) less than 1000 nM, is broad and structurally diverse.  

Although the specification discloses peptides from a junction region of a particular CAR that have actual binding affinity for particular HLA molecule, including with an affinity in the range recited in claim 85, these examples do not constitute a representative number of species, considering that the CAR can comprise any component domains, and the HLA molecules can be any of the approximately 9,500 HLA class I molecules that exist, nor is there evidence of a representative species for peptides from junction regions that bind to HLA class II molecules.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the isolated peptide that binds to an HLA molecule that is recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such isolated peptides at the time the instant application was filed.    

7.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.  Claims 73, 75-83, 85, 86 and 93-104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

     (a) Claim 73 is indefinite in the recitation of “wherein the junction region comprises the junction that joints the first domain and the second domain” because it is not clear what is meant and what the metes and bounds are of the claim, i.e., whether or not the first and second domains are directly joined or may comprise a sequence that is not part of the first or second domains.

     (b) "A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

     Claims 98 and 100 recite improper Markush groups.  None of the recited peptides share a single structural similarity and they vary in length.  SEQ ID NO: 7-12, 163 and 165 are of a length consistent with those capable of binding to a MHC class II molecule, whereas SEQ ID NO: 16-22 are of a length consistent with those capable of binding to a MHC class I molecule.  Each peptide is potentially capable of binding to different MHC (HLA) molecules and eliciting a differently restricted T cell response. 

     (c) Claim 76 is indefinite in the recitation of “a hinge domain” because it is not clear what is meant in the absence of a limiting definition in the instant specification, and the metes and bounds of the claim are not clear.

9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.  Claims 73, 75-81, 86,  97, 98, 101 and 103 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,829,556 (priority to at least 2013). 

Claim interpretation:  The instant specification does not disclose a definition for the limitation “peptide”.  Evidentiary reference Dictionary.com (2022) teaches that “peptide” is defined as “ a compound containing two or more amino acids in which the carboxyl group of one acid is linked to the amino group of the other”.  As instant base claim 73 recites the open transitional phrase “comprising”, the claim encompasses sequences flanking the junction region that joins the first and second domains.  Instantly recited SEQ ID NO: 2 is CD28 TM domain, SEQ ID NO: 3 is human 4-1BB intracellular costimulatory domain, SEQ ID NO: 21 is a 9-mer peptide spanning the CD28TM-4-1BB junction region (Fig.6), SEQ ID NO: 104 is human CD28 TM amino acid residues 114-179, and SEQ ID NO: 137 is the CD28-4-1BB junction region (see Table 5 and Fig. 6). Evidentiary reference A_GENESEQ Acc. No. AGD24541 (2007) teaches that instantly recited SEQ ID NO: 2 is human CD28 TM region (see entire reference).  

US 10,829,556 discloses a chimeric antigen receptor that comprises instantly recited SEQ ID NO: 5 (i.e., amino acid residues 14-82 of SEQ ID NO: 5 or 6 of the art reference), and including further comprising an IgG antibody hinge region, and composition thereof comprising a pharmaceutically acceptable carrier (e.g., col. 2 at lines 11-34, col. 16 at lines 1-54).  See entire reference.  Note that instantly recited SEQ ID NO: 2, 3, 7-12, 16-22, 137, 163 and 165 are comprised within instantly recited SEQ ID NO: 5 (Table 5 of the instant specification).  

12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.  Claims 73, 75-81, 86,  97, 98, 101 and 103 are rejected under 35 U.S.C. 102(a)(i) as anticipated by WO 2014153270 A1 (of record) as evidenced by A_GENESEQ Acc. No. AGD24541 (2007) or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2014153270 A1 (of record) in view of A_GENESEQ Acc. No. AGD24541 (2007).

Claim interpretation:  The instant specification does not disclose a definition for the limitation “peptide”.  Evidentiary reference Dictionary.com (2022) teaches that “peptide” is defined as “ a compound containing two or more amino acids in which the carboxyl group of one acid is linked to the amino group of the other”.  As instant base claim 73 recites the open transitional phrase “comprising”, the claim encompasses sequences flanking the junction region that joins the first and second domains.  Instantly recited SEQ ID NO: 2 is CD28 TM domain, SEQ ID NO: 3 is human 4-1BB intracellular costimulatory domain, SEQ ID NO: 21 is a 9-mer peptide spanning the CD28TM-4-1BB junction region (Fig.6), SEQ ID NO: 104 is human CD28 TM amino acid residues 114-179, and SEQ ID NO: 137 is the CD28-4-1BB junction region (see Table 5 and Fig. 6). Evidentiary reference A_GENESEQ Acc. No. AGD24541 (2007) teaches that instantly recited SEQ ID NO: 2 is human CD28 TM region (see entire reference).  
									
WO 2014/153270 A1 discloses an isolated chimeric antigen receptor peptide that comprises the transmembrane domain of CD28 fused to the intracellular costimulatory signaling domain of 4-1BB (i.e., CD137), and including wherein the extracellular binding domain is connected to the transmembrane domain by a hinge region, and including wherein the 4-1BB intracellular domain is identical to that of SEQ ID NO: 3 of the instant claims (page 123 at 4-1BB section, SEQ ID NO: 16 of the art reference).  WO 2014/153270 A1 discloses medicament compositions comprising the chimeric antigen receptor (see entire reference, especially [0004], [0005], [0007]-[0009], [0014], [0018], [00135] page 123 at “4-1BB”, claims 50 and 57, Fig. 6).  

Although the art reference does not explicitly teach that theCD28 transmembrane domain is human (i.e., that it comprises instantly recited SEQ ID NO: 2), the art reference does teach using humanized extracellular binding domain and use of a nucleic acid encoding the chimeric antigen receptor for use in treating humans (introduction and summary of the invention).  Therefore, the claimed product appears to be the same as the product of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the product of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the product of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

In the alternative, WO 2014/153270 A1 does not explicitly teach that the CD28 TM portion is human.  It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used the human CD28 TM region taught by A_GENESEQ Acc. No. AGD24541 as the CD28 TM region of the isolated chimeric antigen receptor taught by WO 2014/153270 A1.

One of ordinary skill in the art would have been motivated to do this in order to make a chimeric antigen receptor appropriate for humans, particularly in light of the teaching of WO 2014/153270 A1 that the invention comprises a humanized extracellular binding region and a human intracellular costimulatory binding domain region. It also would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have comprised the chimeric antigen receptor in a diluent such as phosphate buffered saline (PBS).  One of ordinary skill in the art would have been motivated to do this in order to store the chimeric antigen receptor in a physiologically acceptable diluent.

14.  A peptide consisting of the sequence set forth in any one of SEQ ID NO: 7-12, 16-22, 137, 163, or 165 is free of the prior art.

15.  No claim is allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644